Electronically Filed
                                                          Supreme Court
                                                          SCWC-16-0000019
                                                          03-OCT-2017
                                                          10:50 AM



                           SCWC-16-0000019

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                 vs.

             EUCLIDES MARQUES-FERNANDEZ, also known as
         EUCLIDES MARQUES FERNANDES, also known as “NINJA”,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-16-0000019; CR. NO. 13-1-0568(3))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s application for writ

of certiorari, filed on August 23, 2017, is hereby rejected.

           DATED:   Honolulu, Hawai#i, October 3, 2017.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson